Citation Nr: 0941681	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-06 732	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left ankle 
disorder.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for diabetic 
nephropathy.

4.  Entitlement to a rating in excess of 30 percent for 
degenerative joint disease with spurring of the right (minor) 
shoulder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to June 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A rating decision dated in August 
2003, in pertinent part, denied reopening the claim for 
service connection for a left ankle disorder and continued 
the previously assigned 20 percent rating for a service-
connected right shoulder disability.  

A rating decision dated in October 2004 denied entitlement to 
service connection for diabetic nephropathy (claimed as a 
kidney or renal condition).  

Finally, in a rating decision dated in November 2005 the RO 
awarded service connection for arteriosclerotic heart disease 
and granted a 100 percent total rating effective April 11, 
2003.  The decision explained that the complete grant of the 
benefit sought for heart disease rendered the pending issue 
of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
moot, and the RO considered the issue of TDIU withdrawn.  

The Board finds that the RO properly dismissed the appeal for 
a TDIU rating.  Under 38 C.F.R. § 4.16(a) (1999), total 
disability ratings for compensation may be assigned "where 
the schedular rating is less than total," when the disabled 
person is, in the judgment of the rating agency, unable to 
follow a substantially gainful occupation as a result of a 
service-connected disability or service-connected 
disabilities.  Since the RO granted a 100 percent evaluation 
based on a schedular rating for service-connected 
arteriosclerotic heart disease, the Veteran is not eligible 
for a total rating for compensation based upon individual 
unemployability.  Green v. West, 11 Vet. App. 472, 476 (1998) 
(citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("a 
claim for [a total rating for compensation based upon 
individual unemployability] presupposes that the rating for 
the condition is less than 100%") and Holland v. Brown, 6 
Vet. App. 443, 446 (1994) (100 percent schedular rating 
"means that a veteran is totally disabled")).

Further, in VAOPGC 6-99, 64 Fed. Reg. 52,375 (1999), the 
General Counsel held that a claim for a total disability 
rating based on individual unemployability for a particular 
service-connected disability may not be considered when a 
schedular 100-percent rating is already in effect for another 
service-connected disability.  No additional monetary benefit 
would be available in the hypothetical case of a veteran 
having one service-connected disability rated 100 percent 
disabling under the rating schedule and another, separate 
disability rated totally disabling due to individual 
unemployability under 38 C.F.R. § 4.16(a).  Id.  Accordingly, 
the appeal from this issue was properly dismissed.

The November 2005 rating decision also increased the rating 
for a service-connected right shoulder disability to 30 
percent effective April 11, 2003, the date of the Veteran's 
claim for an increased rating; the rating decision for the 
first time listed his right shoulder as the dominant joint.  
Nonetheless, the issue of entitlement to an increased 
evaluation for this disability remains before the Board on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In February 2007 the Veteran withdrew his request for a 
personal hearing before a member of the Board.

In February 2009 the Veteran's representative raised the 
issues of reopening the Veteran's previously denied claim of 
entitlement to service connection for bilateral pes planus 
and an original claim for service connection for pituitary 
adenoma, to include as secondary to dioxin exposure.  The 
Board refers these matters to the RO for appropriate action.
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a January 1986 rating decision, the RO denied the 
Veteran's claim for service connection for a left ankle 
disorder.

3.  Evidence associated with the claims file since the 
January 1986 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a left ankle disability, or raises a 
reasonable possibility of substantiating a claim for service 
connection for a left ankle disability.

4.  A left ankle disability is not shown to be related to 
military service.

5.  The Veteran is not shown to have a current kidney 
disease, to include diabetic nephropathy, for VA compensation 
purposes.

6.  The Veteran is left-hand dominant.

7.  Degenerative joint disease with spurring of the right 
(minor) shoulder is manifested at worst by abduction to 45 
degrees (midway between side and shoulder level) without pain 
and without additional impairment on repetition.


CONCLUSIONS OF LAW

1.  The January 1986 RO rating decision that denied the claim 
for service connection for a left ankle disability is final.  
38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).

2.  As evidence received since the RO's January 1986 denial 
is new and material, the claim for service connection for a 
left ankle disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  A left ankle disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

4.  Diabetic nephropathy was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

5.  The criteria for rating in excess of 30 percent for 
degenerative joint disease with spurring of the right (minor) 
shoulder have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
The Veteran's application to reopen a claim for service 
connection for a left ankle disability and his claim for an 
increased rating for a right shoulder disability were 
received in April 2003; his claim for service connection for 
diabetic nephropathy (claimed as a kidney disorder) was 
received in April 2004.  Thereafter, he was notified of the 
general provisions of the VCAA by the St. Petersburg RO in 
correspondence dated in April 2003, June 2004, and March 
2005.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding VCAA.  Thereafter, the claims were reviewed and a 
supplemental statement of the case was issued in January 
2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in April 
2006.

In Kent v. Nicholson, supra, the Court clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

A review of the March 2005 VCAA notice letter shows the RO 
identified the basis for the denial in the prior decision and 
provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Board finds the notice 
requirements pertinent to the issue on appeal addressed in 
this decision have been met.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, 
private and VA treatment records, and records from the Social 
Security Administration (SSA) have been obtained and 
associated with his claims file.  The Veteran has also been 
provided with VA joints, diabetes mellitus, and general 
medical examinations to assess the current nature and 
etiology of his claimed disabilities.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.

New and Material Evidence

In a January 1986 rating decision, the RO denied the 
Veteran's claim for service connection for a left ankle 
disability.  It was noted that his reported history on VA 
examination included multiple injuries to both knees and 
ankles in parachute jumps; however, physical examination 
showed both ankles with full range of motion without laxity, 
deformity, or effusion.  X-rays of the ankles were within 
normal limits.

Evidence of record included service treatment records and a 
VA examination report dated in October 1985.  

The Veteran attempted to reopen his claim for service 
connection for a left ankle disability in April 2003.  This 
appeal arises from the RO's August 2003 decision that denied 
reopening the claim for service connection for a left ankle 
disability.  Regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the Veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was the January 1986 RO decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992).

Evidence added to the claims file since the January 1986 RO 
decision includes statements from the Veteran and his 
representative, private treatment records from multiple 
sources, VA treatment records, VA examination reports, and 
records from the Social Security Administration.  

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
Further, the evidence is material.  The prior denial of 
service connection for a left ankle disability was predicated 
on a lack of evidence of a current left ankle related to 
military service.  The March 2005 VA joints examination 
report included a diagnosis of left ankle sprain.  This 
information is material in that it addresses the basis for 
the previous denial, namely medical evidence of a current 
left ankle disability.  Thus, the claim must be reopened.

Service Connection - General Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service Connection Claims - Factual Background and Analysis

Left Ankle

The Veteran contends that he has a left ankle disability as a 
result of a 1974 parachute jump, or multiple parachute jumps 
generally, during active military service.  

A medical examination report for airborne training dated in 
September 1965, showed normal findings of the lower 
extremities.  In March 1973, he was seen for complaints of 
left heel pain.  In a service treatment note dated in 
December 1973, the Veteran reported that he twisted his right 
ankle during a jump.  An x-ray was negative, and the 
assessment was right ankle sprain.

In a consultation request dated in November 1978, the Veteran 
complained of a painful area along the medial aspect of the 
leg, proximal to the ankle joint, with no history of trauma.  
The provisional diagnosis was superficial thrombophlebitis.  
After consultation, the diagnosis was very superficial 
thrombophlebitis left inner aspect left leg.  In December 
1978, he was seen for complaints of left heel pain.  In April 
and May 1979, he was seen for pain in the left medial ankle.  
It appeared to be associated with his phlebitis.  In the 
April 1979 report, he was noted to have a full range of 
motion of the ankle .  In a May 1979 hospital narrative 
summary for treatment of thrombophlebitis, range of motion of 
the ankles was described as full.  In a medical board report 
of medical history dated in December 1984, the Veteran's 
complaints included left heel spur and flat feet.  A medical 
board examination report dated in December 1984 noted an 
abnormality of the lower extremities related to diameter 
discrepancies between the left calf and thigh and the right 
calf and thigh.  No left ankle pathology was noted.

The Veteran's DD Form 214 (Report of Separation) listed his 
military occupational specialty as clinical specialist and 
medical specialist and showed that he completed a two-week 
jumpmaster course in 1968.  Awards included the Master 
Parachute Badge.

Post-service medical records and lay statements showed that 
the Veteran worked as a registered nurse, primarily in 
nursing homes.

In the Veteran's original claim for service connection dated 
in July 1985, claimed disabilities included "left leg - 
sore, swelling - thrombophlebitis" and "flat feet."  In a 
VA examination report dated in October 1985, the Veteran 
reported multiple injuries to both knees and ankles during 
parachute jumps.  X-rays of the bilateral ankles were within 
normal limits, and on physical examination both ankles had 
full range of motion without laxity, deformity, or effusion.  
The impression was pain and stiffness in ankles by history.

Post-service private and VA treatment records contained no 
complaints or findings of a left ankle disability until March 
2001 when the Veteran reported occasional ankle pain during a 
VA primary care visit.  He did not indicate which ankle was 
painful.  In a VA treatment note dated in April 2001, he 
denied any musculoskeletal problems related to his ankles.  
In July 2001 he complained of chronic joint aches secondary 
to parachute falls, including in his shoulder and ankles.  In 
a treatment note dated in February 2002, he complained of 
bilateral ankle pain.  
A Worker's Compensation record dated in August 2002 included 
a diagnosis of right ankle sprain during his employment with 
Heritage Nursing Home.

In VA treatment records dated in January 2003, the Veteran 
complained of left ankle pain, reporting that he tripped 
outside the hospital.  He denied falling to the floor, 
swelling, or bleeding.  The assessment was complaint of pain 
in left ankle since this morning; x-rays taken showed no 
fracture.  He was given Tylenol 3.  He returned two days 
later complaining of left ankle pain and was given Tramadol.

In his April 2003 application to reopen a claim for service 
connection for a left ankle disability, the Veteran asserted 
that he severely sprained his left ankle in a parachute 
injury in 1974 and reinjured his left ankle crossing the 
street on his way to the VA Medical Center (VAMC) in January 
2003.  He stated that he now has crepitus in the ankle and 
toes from parachute landing falls. 

In correspondence dated in May 2003, the Veteran stated that 
he injured his left ankle during a bad, high wind parachute 
fall in 1974, was seen at Womack Army Hospital, and his ankle 
had bothered him on and off ever since.  He stated that he 
fell and twisted his ankle again in 2001 when working for 
Heritage Nursing Home.  He added that he sprained his left 
ankle in January 2003 and continued to have chronic pain in 
his ankle.

In a lay statement received in May 2003, a friend who had 
known the Veteran for 35 years stated that often "he 
complains of...his left ankle especially after he had to go to 
the emergency room for it twice while last year.  And this 
year after falling while crossing [the] street going to the 
VA hospital."  She added that any person who jumped out of 
airplanes for twenty years ought to know he was hurting 
himself.  The Veteran's pastor also stated in May 2003 that 
the Veteran walks with a slight left leg limp due to bad 
knees and left ankle.

In a VA podiatry consultation note dated in August 2003, the 
Veteran reported that he was a paratrooper 20 years ago, had 
current bilateral foot pain, and that he believed he may have 
a chronic condition secondary to doing several jumps.  The 
assessment included osteoarthritis of the bilateral ankles.  
The radiology report of the bilateral ankles obtained on the 
same day, however, listed an impression of essentially normal 
bones of the ankle joints with no signs of fracture or 
dislocation and no signs of significant arthritic changes.

Records received from the Social Security Administration 
(SSA) in March 2005 showed that the Veteran was awarded 
disability benefits for organic mental disorders (chronic 
brain syndrome) as a result of a July 1996 assault.

In a VA joints examination report dated in March 2005, the 
Veteran stated that his left ankle hurt all the time and that 
he had flare-ups in cold weather.  He contended that he had a 
left ankle disability related to parachute jumps during 
military service.  Physical examination findings included 
height of five feet six inches, weight 240 pounds, and normal 
gait and posture.  X-ray of the left ankle showed no 
abnormality.  The diagnosis was left ankle sprain.  The 
examiner opined that the left ankle disorder was not related 
to service because a review of his service treatment records 
revealed that his November 1978 complaint of left ankle 
tenderness was related to his thrombophlebitis.

In a VA general medical examination report dated in March 
2005, the Veteran stated that he fell in jumps in training, 
had bilateral ankle pain, and was diagnosed with traumatic 
arthritis.  Physical examination findings included none 
related to his claimed left ankle disability.  The diagnosis 
included traumatic arthritis, but did not specify a body 
part.

Additional VA and private treatment records showed ongoing 
complaints and treatment for ankle pain.

The Board has considered the Veteran and his representative's 
contentions, but finds that service connection for the 
Veteran's left ankle disability is not warranted because 
there is no persuasive medical evidence establishing a 
connection between his left ankle osteoarthritis and any 
event, injury, or disease during active military service, 
including any injury from a parachute jump landing.  

The Board observes that the Veteran's service treatment 
records contained a complaint of left ankle pain in November 
1978, and he had no abnormalities of the ankles on medical 
board examination report in December 1984.  Other references 
to the left ankle appeared to be when evaluating the 
thrombophlebitis in the left lower extremity, for which the 
Veteran is already service connected.  Indeed, the first 
objective medical evidence of record of any post-service 
chronic left ankle disability is the August 2003 VA podiatry 
consultation note, in which the Veteran was diagnosed with 
osteoarthritis of the bilateral ankles, more than 18 years 
after separation from service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between service discharge and medical documentation of a 
claimed disability is evidence against a claim of service 
connection).

The Board also notes that only the March 2005 VA joints 
examination report contains an opinion regarding the 
relationship between the Veteran's left ankle disability with 
events or injuries during active service.  The Board finds 
that this medical opinion is entitled great probative value 
because the conclusion is supported by a medical rationale 
and is consistent with the Veteran's service treatment 
records and absence of post-service treatment records for a 
left ankle disability.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 302-04 (holding that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion that contributes to the probative value to a 
medical opinion.)  Specifically, the examiner reasoned - 
based on a review of the claims folder and physical 
examination - that the Veteran's current left ankle 
disability was not related to service because the only 
complaint of left ankle tenderness (November 1978) in service 
was related to his thrombophlebitis (for which he is service 
connected).

Without medical evidence of a nexus between a claimed in-
service disease or injury and the present disease or injury, 
service connection cannot be granted.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  Therefore, the Veteran's claim 
for service connection for a left ankle disability must be 
denied.

Diabetic Nephropathy

The Veteran's service treatment records contained no 
complaints or findings suggestive of a chronic kidney 
disorder, to include diabetic nephropathy.

Post-service medical records and lay statements showed that 
the Veteran worked as a registered nurse, primarily in 
nursing homes.

Post-service private and VA treatment records showed that the 
Veteran was diagnosed with diabetes in August 1998.  No 
kidney disease was evident at the time.

In a VA diabetes mellitus examination report dated in July 
2003, the diagnosis included insulin dependent diabetes 
mellitus with erectile dysfunction.

In a bilateral renal ultrasound report from Step Medical 
Center dated in January 2004, the impression was mild 
dilatation of the collecting systems bilaterally.

In a VA treatment record dated in March 2004, the assessment 
included persistent microhematuria.  VA treatment records 
dated in April 2004 showed that a CT (computed tomography) 
abdomen was ordered for chronic, persistent hematuria (blood 
in the urine), but the radiology note indicated that the test 
was cancelled after the Veteran removed the tourniquet strap 
and left the room.

In a statement received in April 2004, the Veteran's brother 
reported that the Veteran was having his kidneys checked out.

In a VA diabetes mellitus examination report dated in 
September 2004, the Veteran reported impotence at the time he 
was diagnosed with diabetes mellitus in 1998.  Following a 
physical examination including laboratory testing, the 
diagnosis included no diabetic nephropathy.

Private treatment records from CNC Medical Group dated from 
November 2004 to March 2005 included complaints of urinary 
incontinence.  The diagnosis included urinary incontinence.

In a VA general medical examination report dated in March 
2005, the Veteran denied any dysuria, hematuria, or 
incontinence.

In a private kidney sonographic study report from R. O. 
Medical Services dated in June 2005, the impression was no 
gross evidence of abnormalities of the right kidney and 
hypoechogenic image of 1.5 by 1.0 cm observed in the renal 
pelvis projection of the left kidney probably due to cyst 
versus renal pelvis dilatation.

In a statement dated in August 2009, the Veteran's 
representative conceded that "the evidence of nephropathy is 
equivocal at best."

The Board has considered the Veteran and his representative's 
contentions, but finds that service connection for diabetic 
nephropathy is not warranted because service treatment 
records and post-service private and VA treatment records 
were entirely silent for any complaints, findings, or 
reference to diabetic nephropathy.  

While the Veteran may feel that he had diabetic nephropathy 
either as a direct result of service, or as secondary to his 
service-connected diabetes mellitus, Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. § 1110.  Accordingly, 
where, as here, the claims file is void of any competent 
medical evidence establishing that the Veteran currently has 
diabetic nephropathy or any chronic kidney disease, the 
disability for which service connection is sought is not 
established, and thus, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the claim for service connection for 
diabetic nephropathy is denied because the first essential 
criterion for a grant of service connection, evidence of a 
current diabetic nephropathy disability, has not been met.  

Both Service Connection Claims

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and his representative 
advanced in connection with the claims on appeal.  The Board 
has considered the Veteran's claims that he has a left ankle 
disability that was caused by a parachute jump landing injury 
during military service and that he has diabetic nephropathy.  
While the Veteran may be competent to render medical opinions 
given his training as a registered nurse (notwithstanding his 
1996 closed brain injury), the Board finds that his 
contentions are not credible because they are unsupported by 
objective medical evidence.  The Veteran complained of left 
ankle pain once in service in November 1978.  He continued to 
serve for more than six more years without any further 
complaints of left ankle pain, and an additional 18 years 
passed after separation before he was shown to have any ankle 
disability.  Similarly, his claims file, which consists of 
six volumes, contains no evidence of diabetic nephropathy.  
Consequently, his assertions as to the etiology of his 
claimed left ankle and diabetic nephropathy disabilities have 
no probative value.

For all the foregoing reasons, the claims for service 
connection for a left ankle disability and diabetic 
nephropathy must be denied.  In arriving at the decision to 
deny the claims, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Increased Rating for Right Shoulder - Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2009) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2009).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).  

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

In this case, the Veteran is assigned a 30 percent rating for 
his service-connected degenerative joint disease with 
spurring of the right shoulder pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5201 (2009), effective April 11, 2003, 
the date his claim for an increased rating was received by 
the RO.

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2009).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

520
1
Arm, limitation of motion of:
Major
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2009).

           
 

38 C.F.R. § 4.71, Plate I (2009).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 must be considered.  The Court also held that, when a 
Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, 
those provisions are for consideration, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).



Factual Background and Analysis

The Veteran's application for an increased rating was 
received in April 2003.  Pursuant to 38 C.F.R. § 3.400(o), 
the Board will examine the record to determine whether within 
the year prior to the April 2003 receipt of the application 
for a higher rating, it was "factually ascertainable" that 
an increase in disability had occurred.  Thus, the Board must 
review the evidence from April 2002 and subsequent to 
determine whether a higher rating was merited during any 
applicable time period.

Initially, the Board points out that the November 2005 rating 
decision that increased the Veteran's rating to 30 percent 
for his right shoulder disability indicated that he was 
right-hand dominant.  However, the service treatment records, 
post-service treatment records, and some VA examination 
reports reflect that the Veteran consistently reported he was 
left-hand dominant.  Therefore, the Veteran's right shoulder 
disability should be evaluated under the criteria for a minor 
extremity because, as noted, he is left-handed.  See 38 
C.F.R. § 4.69 (2009).  The RO's attention is drawn to 
correcting this error.

In a VA joints examination report dated in June 2002, the 
Veteran complained of a progressive increase in pain and 
progressive decrease in range of motion of his right 
shoulder.  He was not working.  Right shoulder range of 
motion findings were reported as extension and abduction to 
90 degrees, internal rotation to 80 degrees, and external 
rotation to zero degrees.  The examiner reported that the 
Veteran had marked pain on attempting to abduct and was 
basically unable to do so with any resistance, that any 
motion caused pain, and that there was fatigue and weakness 
in the right upper extremity that did not apparently change 
the range of motion.

In a lay statement received in May 2003, the Veteran's pastor 
stated that the Veteran took morphine for chronic pain 
(arthritis) in his right shoulder and guarded his right 
shoulder pain by holding his right wrist when shaking hands.

In correspondence dated in May 2003 the Veteran indicated 
that he wanted to be trained in another vocation because he 
could not work as a nurse due to his disabilities.  He 
enclosed his resume, which listed numerous employers since 
separation from service and for which he worked as a nurse.

In a VA Physical Medicine and Rehabilitation Service (PM&RS) 
consultation report dated in August 2003, the Veteran was 
referred for a functional capacity evaluation because he had 
worked as a nurse for over 30 years, but had not worked since 
June 2002; he wanted to start working again, but was having 
difficulties passing the physical exam due to his right 
shoulder disability.  He denied any current pain and stated 
that no functional activities were limited due to his 
shoulder disability.  He reported left-hand dominance.  On 
neuromusculoskeletal evaluation, he had full range of motion 
of the bilateral shoulders with bilateral shoulder strength 
of 5/5.  Following repetitive movement testing to evaluate 
physical function and the presence or absence of disabling 
pain, the impressions included no pain or discomfort 
experienced in shoulder area during testing; all tasks 
completed during evaluation at high intensity work level; no 
difficulties with physically demanding shoulder tasks such as 
push-ups, shoulder presses, lifting heavy weight above head 
and working constantly above shoulder level; and transferred 
"patient" from wheelchair to bed and bed to wheelchair with 
proper form and without difficulties.

In a VA joints examination report dated in October 2003, the 
Veteran reported that pain in his right shoulder has been 
getting progressively worse.  Physical examination showed 
atrophy of the right deltoid and trapezius muscles.  Range of 
motion findings of the right shoulder were reported as 
abduction to 60 degrees, extension to 60 degrees, internal 
rotation to 80 degrees, external rotation to 30 degrees.  The 
examiner added that the Veteran had weakness on abduction 
with resistance and pain on attempting to move the shoulder 
past the range of motion, which he could do voluntarily.

In a private radiology report of the right shoulder from L & 
H Diagnostic Center dated in April 2004, the impression was 
mild degenerative changes observed; narrowing of the joint 
space.  

In a VA joints examination report dated in September 2004, 
the Veteran complained of constant pain on the right shoulder 
that was worse when lying on it and during rainy weather.  
Range of motion findings of the right shoulder were reported 
as forward elevation (flexion) to 100 degrees, abduction to 
90 degrees with pain beyond that level, external rotation to 
90 degrees with pain, internal rotation to 50 degrees with 
pain, an additional 30 degrees of decreased range of motion 
after repetitive abduction and elevation due to pain.  MRI of 
the shoulder revealed rotator cuff tear, tendonosis, and 
early degenerative changes.

Additional VA treatment records dated from March 2004 to 
December 2005 contained additional complaints of right 
shoulder pain, but did not include range of motion findings.

Records received from the Social Security Administration 
(SSA) in March 2005 showed that the Veteran was determined to 
be disabled for SSA purposes in July 1996 based on the 
primary diagnosis of organic mental disorders (chronic brain 
syndrome).  In his Disability Report dated in October 1996, 
the Veteran identified his disabilities as "brain injury - 
assaulted (traumatic; acquired brain injury)" and 
circulatory problems, especially in his legs.  He indicated 
that his disabilities first bothered him in July 1996.

Private treatment records from CNC Medical Group dated from 
November 2004 to March 2005 showed that the Veteran 
complained of musculoskeletal pains, including in his 
shoulders.  Physical examination findings were reported as 
pain in shoulders and range of motion decreased all over 
probably due to pains and muscle spasms.

In a VA joints examination report dated in March 2005, the 
Veteran stated that his right shoulder pain was worse during 
cold weather, and when it flared up, he did not need help 
dressing or with other activities of daily living.  He stated 
that he was left-handed.  Right shoulder range of motion 
findings were reported as forward elevation (flexion) to 45 
degrees, abduction to 45 degrees, and internal rotation to 20 
degrees.  The examiner reported that with all joints there 
was no pain on motion, nor was there any additional 
limitation of range of motion, weakness, fatigue, 
incoordination, or increase in pain after repetitive 
movement.  X-ray of the right shoulder showed degenerative 
arthritis.  The examination report also included range of 
motion findings with pain on motion for the right hip.

In a VA general medical examination report also dated in 
March 2005, the Veteran complained of chronic [right] 
shoulder pain.  This examination report, however, did not 
include physical examination findings related to his 
shoulder.

In a private right shoulder radiology report from G. M., 
M.D., dated in August 2005, findings were reported as no 
evidence of recent fracture or dislocation; no significant 
degenerative changes; joint space preserved; no bone erosion 
or destruction; no gross soft tissue abnormalities seen; and 
normal mineralization.

The Veteran failed to report for a VA joints examination in 
January 2006.

In a statement dated in August 2009, the Veteran's 
representative asserted that the March 2005 VA examination 
was inadequate because the examiner reported that all joints 
were without pain, but that the hip had painful motion.  The 
Board finds, however, that the error related to the 
examiner's omission about hip pain with range of motion in 
his summary of DeLuca findings does not render the 
examination inadequate because the examiner's specific 
description of hip range of motion findings did describe pain 
on motion; his specific description of right shoulder range 
of motion did not describe any pain on motion.  The Court has 
held that "there is a presumption of regularity which holds 
that government officials are presumed to have properly 
discharged their official duties."  See Ashley v. Derwinski, 
2 Vet. App. 307, 308-09 (1992) (quoting United States v. 
Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 
47 S. Ct. 1 (1926)).  Unless rebutted by clear evidence to 
the contrary, VA is entitled to the benefit of this 
presumption.  Id.  In conclusion, the Board finds that the 
March 2005 VA joints examination is adequate for rating 
purposes.

After a review of the evidence of record, the Board finds 
that the Veteran's service-connected right (minor) shoulder 
disability is manifested at worst, by abduction to 45 degrees 
(midway between side and shoulder level), without pain and 
without additional impairment on repetition on VA examination 
in March 2005.  While prior VA examinations did document some 
pain on motion, he was able to abduct his right arm between 
60 and 90 degrees.  All of these findings are consistent with 
a 20 percent rating for a minor joint involving limitation of 
motion of the right arm.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5201 (2009).  At no time was the Veteran's right 
arm motion limited to 25 degrees from the side, the criteria 
required for higher rating for a minor joint.  Therefore, the 
Board finds that the RO compensated the Veteran for his right 
shoulder disability beyond what was warranted based on 
objective findings of limitation of motion and pain on motion 
on VA examination in June 2002, October 2003, September 2004, 
and March 2005.  See 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 
Vet. App. at 204-07.  Accordingly, the Board concludes that 
the evidence does not support a higher rating for the 
service-connected right (minor) shoulder disability.

The Board has considered other rating criteria for 
disabilities involving the shoulder and arm that might 
warrant a higher rating, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 and 5202, but finds that a higher 
rating is not warranted because there is no objective 
evidence that the Veteran had other impairment of the humerus 
or ankylosis of the scapulohumeral articulation of the right 
(minor) shoulder.

The Board acknowledges the Veteran and his representative's 
contentions that his right shoulder disability is more 
severely disabling.  However, the objective medical evidence 
demonstrates that his right (minor) shoulder disability does 
not meet the criteria for a higher disability rating.

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of higher rating for a right (minor) shoulder 
disability.  Therefore, entitlement to an increased rating 
for a right (minor) shoulder disability is not warranted.  
The Board has considered staged ratings under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected right shoulder disability that would 
take the Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  While the Veteran 
alleges that his right shoulder disability has limited his 
ability to perform the usual requirements of a nursing 
career, objective medical findings are not indicative of any 
unusual or marked interference with any employment (i.e., 
beyond that contemplated in the assigned 30 percent rating - 
or warranted 20 percent rating - for his right shoulder 
disability).  Consequently, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for left ankle 
disorder; to this extent, the appeal is allowed.

Entitlement to service connection for a left ankle disorder 
is denied.

Entitlement to service connection for diabetic nephropathy is 
denied.

Entitlement to a rating in excess of 30 percent for 
degenerative joint disease with spurring of the right (minor) 
shoulder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


